Citation Nr: 0203786	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  00-02 119	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDING OF FACT

In a signed, written note dated in April 2002, the veteran 
stated that he was withdrawing all appeals and declared he 
was satisfied with previous rating decisions.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his appeal for service 
connection for tinnitus.  38 C.F.R. § 20.204(b) (2001).

2.  The veteran has withdrawn his appeal for service 
connection for hearing loss.  38 C.F.R. § 20.204(b) (2001).

3.  The veteran has withdrawn his appeal for service 
connection for PTSD.  38 C.F.R. § 20.204(b) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As is reflected in an October 2001 supplemental statement of 
the case, the veteran has appealed RO denials of service 
connection for hearing loss, tinnitus, and PTSD.

In a signed, written note dated in April 2002, the veteran 
stated that he was withdrawing all appeals and declared he 
was satisfied with previous rating decisions.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2001).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2001). 

In the present case, the veteran has provided written notice 
that he has withdrawn all active appeals.  The appeals for 
service connection for hearing loss, tinnitus, and PTSD are 
dismissed.


ORDER

The appeal for service connection for tinnitus is dismissed.
 
The appeal for service connection for hearing loss is 
dismissed.
 
The appeal for service connection for PTSD is dismissed.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

